*337OPINION

Per Curiam:

Respondent commenced this action seeking attorney’s fees for legal services rendered on behalf of Joseph Van Eykeren, appellant’s co-defendant below. Havas was joined in the action because he had allegedly promised Van Eykeren to pay his fees.
Following a trial before the district court, judgment was entered in favor of respondent against Havas alone, the court specifically finding that Van Eykeren had given Havas the money to pay respondent, but Havas had failed to do so.
Appellant contends the evidence adduced at trial was insufficient to sustain the judgment. We disagree.
“Where a trial court, sitting without a jury, makes a determination upon conflicting evidence, that determination will not be disturbed on appeal where, as here, it is supported by substantial evidence.” J & J Building Contractors, Inc. v. Savage Construction, Inc., 92 Nev. 590, 555 P.2d 488, 489 (1976).
Affirmed.1'2

Mr. Justice Mowbray voluntarily disqualified himself from participation in these proceedings and counsel for the parties agreed to have this matter resolved by a four-judge court.


The Governor designated the Honorable Peter I. Breen, Judge of the Second Judicial District, to sit in the place of the Honorable Gordon Thompson, Justice, who was disabled. Nev. Const, art. 6, § 4.